Case 3:20-cr-03107-WQH Document 1 Filed 10/06/20 PageID.15 Page 1 of 7




            unsealed per order on 12/3/20-dlg              Oct 06 2020
                                                            3:45 pm

                                   ____________
                                     SEALED
                                                            s/ meganb




                                                   '20 CR3107 WQH
Case 3:20-cr-03107-WQH Document 1 Filed 10/06/20 PageID.16 Page 2 of 7
Case 3:20-cr-03107-WQH Document 1 Filed 10/06/20 PageID.17 Page 3 of 7
Case 3:20-cr-03107-WQH Document 1 Filed 10/06/20 PageID.18 Page 4 of 7
Case 3:20-cr-03107-WQH Document 1 Filed 10/06/20 PageID.19 Page 5 of 7
Case 3:20-cr-03107-WQH Document 1 Filed 10/06/20 PageID.20 Page 6 of 7
Case 3:20-cr-03107-WQH Document 1 Filed 10/06/20 PageID.21 Page 7 of 7
